Title: James Madison to John Hartwell Cocke, 4 December 1827
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                 Decr. 4. 1827
                            
                        
                        
                        On the rect. of your letter of Novr. 13. proposing for the decision of the Executive Committee either a
                            removal of all the Hotel Keepers, with a view to reduce the number to two, who were to be Mr. Minor & Mr. Carr; or
                            as alternative, the discontinuance of Gray Chapman & Richeson, and a substitution of Mr. J. Carter for the first,
                            with the known understanding annexed to it. My answer of Novr. 19. stated the grounds of my dissent from the first course,
                            and my concurrence in the alternative. Shortly after I recd. from the Proctor a letter of the 19th. in which he observed
                            that you had expressed a wish to dismiss all the Hotelkeepers except Mr. Minor, and had instructed him in case he should
                            hear nothing from me before the first of December, to give them notice to that effect. As I had just expressed my views of
                            the subject in the letter to you, and wished the varying instruction to go from you rather than myself, I simply referred
                            him for an answer, to the communication he would receive from you. This not having reached him on the last day of Novr. he
                            proceeded to give notice to the several Hotelkeepers with the exception of Mr. Minor, that their appointments would cease
                            on the last day of December, with an intimation that he could not say what would be the final of
                            the Executive Committee until he should again hear from them. The notices of removal produced an effect which was quickly
                            brought to my knowledge: and on the presumption that the general notice of the Proctor had been
                            occasioned by the miscarriage of my letter to you or of yours to him, or possibly by a misapprehension of the former, I
                            immediately to him a wish that the effect of the notice might be limited to Gray Chapman & Richeson,
                            it being the sense of the Executive Come. that Spotswood & Conway should retain their Hotels, and that Mr J.
                            Carter if so disposed should be put into the place of Gray: the place of Mr. Minor should he not choose to remain, being
                            left to be provided for by the Executive Committee as the case might be.
                        This is the posture of the business as produced by my interposition, of which I lose no time in giving the
                            proper explanation.
                        The enclosed letters were doubtless intended for your perusal as well as mine.
                        I enclose also the letter to you from Mr Short, on the subject of Docr. Jones. On that of Mr Renwick I have
                            heard nothing since my last: nor has my attention been called to any other name for the Chair of Nat: Philos: except Mr.
                            Walker. Mr. Trist is I find in a correspondence with Mr. Coolidge having reference to him, the result of wch. we shall
                            probably in due time learn. With great esteem & regard,
                        
                        
                            
                                James Madison
                            
                        
                    